Citation Nr: 1604880	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative arthritis prior to September 26, 2007 and in excess of 40 percent thereafter. 

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from the April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2008 rating decision reopened and granted service connection for lumbar degenerative arthritis, claimed as a low back injury and assigned a 20 percent evaluation effective November 17, 2007.  The Veteran timely appealed this initial rating.  The RO also denied a claim for TDIU which the Veteran did not timely appeal.  However, during the course of his appeal for an increased rating, he has claimed that he is unemployable due to his back disability.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of entitlement to a TDIU is also before the Board.  

The RO originally denied the Veteran's claim for entitlement to service connection for a low back disability in a December 1997 rating decision.  Under 38 C.F.R. 
§ 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 3.156(b) (2011).  Hence, in a July 2012 decision, based on the application of 38 C.F.R. § 3.156(b), the Board found that the submission of a letter from his VA primary care physician dated in March 1998 was new and material evidence considered to have been filed in connection with the original pending claim, thus kept the December 1997 rating decision from becoming final.  Accordingly, the Board granted an earlier effective date of September 25, 1997, but no earlier, for the grant of service connection for lumbar degenerative arthritis and remanded the claim for an initial rating in excess of 20 percent for lumbar degenerative arthritis and TDIU.  

In an October 2012 rating decision, the RO implemented the Board's decision in July 2012.  In a March 2013 rating decision, the RO granted an increased rating for lumbar degenerative arthritis to 40 percent effective September 26, 2007.  The RO also granted service connection for right lower extremity radiculopathy and assigned a noncompensable rating effective September 26, 2007; and service connection for left lower extremity radiculopathy and assigned a noncompensable rating effective September 26, 2007 and a 10 percent rating from November 27, 2012.  

The Board notes that, in addition to the paper claims file, there is a VBMS and Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that VA treatment records from the Tampa VA Medical Center dated through July 2009, Social Security Administration (SSA) records, and an informal hearing presentation has been submitted on behalf of the Veteran by his representative.  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the VBMS and Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   

As a final preliminary matter, in a May 2013 correspondence, the Veteran stated that he is seeking an earlier effective date for his rating disability.  Specifically, the Veteran stated that the "50 percent rating disability should have an effective date of May 9, 1998, when his VA doctor [V.M.] concluded that my physical ability is limited."  Here, where the Veteran raises an earlier effective date claim for his combined disability rating, he is effectively raising an earlier effective date for his service-connected lumbar degenerative arthritis as well as the right and left lower extremity radiculopathy.  With regards to the claim for an earlier effective date for his service-connected lumbar degenerative arthritis, the Board notes that this issue was granted in a previous July 2012 Board decision and was subsequently implemented by the October 2012 rating decision, which the Veteran did not appeal; therefore, the decision became final.  Thus, the May 2013 correspondence constitutes a timely notice of disagreement (NOD) with the March 2013 rating decision with regards to the claim for an earlier effective date for his service-connected right and left lower extremity radiculopathy.  As a Statement of the Case on this claim has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Increased Rating Lumbar Degenerative Arthritis 

As an initial matter, the Board finds that remand is necessary in order to obtain outstanding private treatment records.  In November 2012, the Veteran furnished authorization for VA to obtain private treatment records from the Silver Star Family Medicine; Florida Pain and Rehabilitation; and Physician Pain Management with Dr. A.N.  In a December 2012 correspondence, the Silver Star Family Medicine responded that the Veteran was not a regular patient at their facility and re-directed VA to obtain records from the Social Security Administration (SSA).  In this regard, the Veteran's SSA records, to include a September 2007 treatment record from the Silver Star Family Medicine have been obtained.  

With regards to private treatment records from the Florida Pain and Rehabilitation, in a December 2012 correspondence, the Veteran reported that he had submitted private treatment records from Dr. A.N. the Florida Pain and Rehabilitation Center to VA the day after the Veteran received a letter requesting this record.  However, the Board notes that the claims file contain billing records from the Physician Pain Management from November 2007 to February 2010.  In an April 2013 SSOC Notice Response, the Veteran indicated that the "Florida Pain and Management Institute has assured me they will forward the necessary records (again) which demonstrate range of motion debilitation and was told many times that prolonged bed rests were intermittently required upon aggravated circumstances."  The claims file does not contain any private treatment from this healthcare provider.  On remand, he should be informed of this fact so he has the opportunity to submit the records himself or complete authorization forms so as to allow VA to request any outstanding records from the Florida Pain and Rehabilitation Center.

With regards to records from the Physician Pain Management, the RO has made two attempts to secure these records in December 2012 and January 2013, to which the facility failed to respond.  Additionally, in January 2013, the RO notified the Veteran of its unsuccessful attempts to obtain the requested private medical records and asked the Veteran to provide any copies of such records in his possession to the RO; however, the Veteran likewise did not respond to this request.  Therefore, VA's duty to further assist the Veteran in obtaining additional records from the Physician Pain Management has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; see also 38 C.F.R. § 3.159.

The Board also notes that there are may be outstanding VA treatment records.  The Veteran's file contains treatment records through July 2009, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  Hence, records of pertinent treatment from any VA treatment facility (since July 2009) should be obtained, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2015) with regard to requests for records from Federal facilities.

TDIU Benefits 

Finally, the Veteran contends that he is entitled to TDIU benefits.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for lumbar degenerative arthritis rated as 20 percent disabling prior to September 26, 2007, and 40 percent thereafter; and left lower radiculopathy rated at 0 percent prior to November 27, 2012 and 10 percent thereafter, for a combined rating evaluation of 50 percent.  As such, the Veteran does not presently meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16 prior to September 26, 2007.  

However, if the Veteran was granted an increased evaluation for his lumbar degenerative arthritis, it is possible that he would be fact meet the schedular requirement for TDIU benefits prior to September 26, 2007.  The Board, therefore, finding that the claim of entitlement to TDIU is inexplicably intertwined with the remaining issue on remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Board defers ruling on this matter until after the mandates of the remand have been completed.  

Earlier Effective Date for Right and Left Lower Extremity Radiculopathy

For the reasons explained in the introduction, a Statement to the Case must be issued for the claims of entitlement to an earlier effective date for his service-connected right and left lower extremity radiculopathy.  See 38 C.F.R. § 19.9(c); Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a Statement to the Case that addresses the issues of entitlement to entitlement to an earlier effective date for his service-connected right and left lower extremity radiculopathy. These issues should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2014).

2.  Provide the Veteran with the necessary authorization form to obtain all relevant treatment records from the Florida Pain and Rehabilitation Center.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. All records of VA medical treatment prepared since
July 2009 should be obtained and associated with the Veteran's claims file.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the RO/AMC should provide the Veteran and his representative a Supplemental Statement of the Case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

